Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 1 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

THYSSENKRUPP MATERIALS NA, INC. * CIVIL ACTION
Plaintiff * NO.
versus *
M/V VAN STAR, her engines, boilers, * SECTION “__”
tackle, etc., in rem, and BEAMER
INVESTMENT CORP., SHOEI KISEN * MAG. (_)
KAISHA LTD., SK SHIPPING CO., LTD., and
PORTS AMERICA LOUISIANA, LLC, **
in personam
Defendant *
COMPLAINT

TO THE HONORABLE , THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF LOUISIANA:

The Complaint of Thyssenkrupp Materials NA, Inc. against the M/V VAN STAR, her
engines, boilers, tackle, etc., in rem, and Beamer Investment Corp., Shoei Kisen Kaisha Ltd., SK
Shipping Co., Ltd., and Ports America Louisiana, LLC, in personam, in a cause of cargo loss
and/or damage, civil and maritime, alleges upon information and belief, as follows:

FIRST CAUSE OF ACTION
1.

Jurisdiction is conferred upon this Court pursuant to the Admiralty and Maritime

Jurisdiction of the United States Courts, 28 U.S.C. §1333 and Art. If of the United States

Constitution.

3124715v1
Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 2 of 10

2.

At all times pertinent hereto, plaintiff Thyssenkrupp Materials NA, Inc.
(“Thyssenkrupp”) was and now is a corporation duly organized, created and existing pursuant to
the laws of one of the States of the United States, and at all times, was the owner and/or
consignee of the Cargo described hereinbelow .

3.

At all times pertinent hereto, the M/V VAN STAR was a general ship engaged in
common carriage of cargo by water for hire, and is now or will be during the pendency of
process hereunder within this district and within the jurisdiction of this Honorable Court.

4,

At all times pertinent hereto, defendant Beamer Investment Corp. (“Beamer”) was and
still is a foreign corporation or other legal entity organized, created and existing pursuant to the
laws of some foreign country or countries, owning and/or operating and/or chartering vessels
engaged in common carriage of cargo, including the cargo described hereinbelow, as common
carrier on the high seas for hire and was at all times pertinent hereto the owner and/or operator
and/or charterer of the M/V VAN STAR.

5.

At all times pertinent hereto, defendant Shoei Kisen Kaisha Ltd. (“Shoei KK”) was and
still is a foreign corporation or other legal entity organized, created and existing pursuant to the
laws of some foreign country or countries, managing and/or operating vessels engaged in

common carriage of cargo including the M/V VAN STAR.
Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 3 of 10

6.

At all times pertinent hereto, defendant SK Shipping Co., Ltd. (“SK Shipping”) was and
still is a foreign corporation or other legal entity organized, created and existing pursuant to the
laws of some foreign country or countries, owning and/or operating and/or chartering vessels
engaged in common carriage of cargo, including the cargo described hereinbelow, as common
carrier on the high seas for hire and was at all times pertinent hereto the owner and/or operator
and/or charterer of the M/V VAN STAR.

7.

At all times pertinent hereto, defendant Ports America Louisiana, LLC (“Ports America”)
was and still is a limited liability company organized, created and existing pursuant to the laws
of one of the States of the United States with a principal place of business located in New
Orleans, Louisiana, and which at all time pertinent hereto was engaged in the business of
providing marine terminal handling and stevedoring services including with respect to the Cargo
described hereinbelow.

8.

On or about October 8, 2018, there was delivered to Beamer, Shoei KK, SK Shipping,
and the M/V VAN STAR, at the Port of Phu My, Vietnam, a cargo of thirty-five (35) cold rolled
steel sheet in coils (the “Cargo”), in good order and condition, for carriage on board the M/V
VAN STAR to the Port of New Orleans, all in consideration of an agreed freight and in
accordance with the terms of one or more bills of lading including, but not necessarily limited to
bill(s) of lading No(s). SESMPMNL84901902, which bill(s) of lading was/were then and there
signed and delivered to the shipper of said cargo by the duly authorized agent, representative

and/or employee of defendant and the M/V VAN STAR. Upon arrival in New Orleans, the
Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 4 of 10

Cargo was scheduled to be transloaded from the vessel for further transit via in-land barge to the
Emesco Marine Terminal located in Chicago, IIlinois.
9.

Thereafter, defendants loaded the Cargo on board the M/V VAN STAR and the vessel,
having the Cargo on board, sailed from the above-mentioned port of shipment and subsequently
arrived at the Port of New Orleans, where the vessel and defendants transloaded the Cargo from
the M/V VAN STAR into barges for inland transit.

10.

Upon the Cargo’s arrival in New Orleans, the Cargo was determined to be damaged and
not in the same good order and condition as when delivered to the defendants at the Port of
Vungtau, Vietnam with said damages resulting from the fault, negligence and/or breach of
contract of the defendants and/or those for whom they are responsible.

11.

The damage to the Cargo aboard the M/V VAN STAR, as described in the preceding
paragraphs, was caused, in whole or in part, by the unseaworthiness of the M/V VAN STAR
and/or by the fault and negligence of defendants and/or those for whom it is responsible, all of
which was in breach of the obligations of defendants under the governing contract(s) of
afreightment and/or under the Carriage of Goods by Sea Act and/or some other governing
scheme of liability.

12.
Prior to commencement of this action, plaintiff became the owner of the Cargo described

above and the covering bills of lading.
Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 5 of 10

13.

Plaintiff and its predecessors in title have performed all of the conditions precedent on its

part to be performed under the terms of the aforesaid bills of lading.
14.

This action is brought on behalf of plaintiff and on behalf of all parties who may become
interested in the aforesaid damage and loss to the shipment of Cargo as their respective interests
may ultimately appear.

1S.

By reason of the premises, plaintiff has sustained a loss in the sum currently estimated in
the amount of $141,369.97 plus surveying fees, expenses and costs, no part of which has been
paid, although duly demanded.

16.

By reason of the foregoing, Thyssenkrupp has a maritime lien against the M/V VAN
STAR, her engines, boilers, tackle, etc., for the aforesaid damage and loss in the aggregate sum
of $141,369.97, plus survey fees and expenses, with interest thereon and their costs and
disbursements. Plaintiff is entitled to be paid by preference and priority from the sale of said
vessel.

17.

The abovedescribed damages to the Cargo were not caused by any act and/or omission of

the plaintiff.
18.
This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure for the United States District Courts.
Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 6 of 10

SECOND CAUSE OF ACTION
19,

Plaintiff reiterates and re-avers the allegations of Paragraphs 1 through 18 of this
Complaint.

20.

The abovedescribed damage to the Cargo was caused, in whole or in part, by the fault,
negligence, breach of contract, breach of express and implied warranty, and/or failure to perform
in a workmanlike manner on the part of Ports America and/or those for whom it is responsible in
the following non-exclusive respects:

A. Ports America did not handle, discharge, stow and/or transload the Cargo in a

proper and safe manner;

B. Ports America did not use proper equipment and manpower to properly and safely
handle, discharge, stow and/or transload the Cargo;

C. Ports America’s stevedoring personnel were inexperienced and/or otherwise unfit
to operate the machinery and equipment to properly and safely handle, discharge,
stow and/or transload the Cargo; and

D. Any other acts of negligence, want of due care and/or fault which will be shown
at the trial of this matter.

AS TO ALL CAUSES OF ACTION
21.
Thyssenkrupp reserves the right to assert additional allegations of fault and negligence

during the course of this litigation as more facts become available.
Case 2:19-cv-13920-LMA-JVM Document 1 Filed 11/27/19 Page 7 of 10

22.

All and singular the matters aforesaid are true and correct.

WHEREFORE, Thyssenkrupp Materials NA, Inc. prays:

1.

That the Clerk of Court issue a warrant for the arrest and seizure of the
M/V VAN STAR, her engines, boilers, tackle, etc., and that all persons
claiming any right, title or interest in the said vessel may be summoned to
appear and to answer on oath all and singular the matters aforesaid, and
that said vessel be condemned and sold to pay the demands as aforesaid,
with interest, costs and disbursements;

That defendants Beamer Investment Corp., Shoei Kisen Kaisha Ltd., SK
Shipping Co., Ltd., and Ports America Louisiana, LLC, be served with
copies of this Complaint, together with summonses to appear and answer
under oath all and singular the matters aforesaid;

That the Court will order, adjudge and decree that defendants Beamer
Investment Corp., Shoei Kisen Kaisha Ltd., SK Shipping Co., Ltd., and
Ports America Louisiana, LLC and the M/V VAN STAR, pay to
Thyssenkrupp Materials NA, Inc. the losses sustained by it, together with

interest thereon and its costs and disbursements; and
Case 2:19-cv-13920-LMA-JVM Document1 Filed 11/27/19 Page 8 of 10

4, That Thyssenkrupp Materials NA, Inc. have such other and further relief

in the premises as in law and justice it may be entitled to receive.

SERVICE BY WAIVER:

 

Ports America Louisiana, L.L.C.
Through its agent for service,
Corporation Service Company
501 Louisiana Avenue

Baton Rouge, LA 70802

Shoei Kisen KK

4-52, Koura-cho 1-chome
Imabari-shi

Ehime-ken, 799-2111
Japan

Respectfully submitted,

GORDON, ARATA, MONTGOMERY,
BARNETT, McCOLLAM, DUPLANTIS &
EAGAN, LLC

/s/ Philip S. Brooks, Jr.
PHILIP S. BROOKS, JR., T.A. (LA #21501)
RONALD J. KITTO (LA #28638)
201 St. Charles Ave. 40th Floor
New Orleans, LA 70170
Telephone: (504) 582-1111
Facsimile: (504) 582-1121

E-mail: pbrooks@gamb.law
rkitto@gamb.law

Attorneys for Plaintiff; Thyssenkrupp Materials NA,
Ine.
Case 2:19-cv-13920-LMA-JVM Document1 Filed 11/27/19 Page 9 of 10

SK Shipping Co., Ltd.

21st Fl., 416, Hangang-daero, Jung-gu,
Seoul, Republic of Korea

C.P.O Box 2732

Beamer Investment Corp.
c/o Shoei Kisen KK
4-52, Kora-cho 1-chome
Imabari-shi

Ehime-ken, 799-2111
Japan

PLEASE WITHHOLD JN REM SEIZURE PENDING FURTHER NOTIFICATION FROM
COUNSEL FOR PLAINTIFF.
Case 2:19-cv-13920-LMA-JVM Document1 Filed 11/27/19 Page 10 of 10

AFFIDAVIT
STATE OF LOUISIANA
PARISH OF ORLEANS
BEFORE ME, the undersigned authority, personally came and appeared:
PHILIP S. BROOKS, JR.

who deposed and said that he is a partner in the firm of Gordon, Arata, Montgomery, Barnett,
McCollam, Duplantis & Eagan, LLC, attorneys for plaintiff herein; that he has read the
foregoing Complaint and knows the contents thereof, and that the same are true to the best of his
knowledge and belief; that the sources of his knowledge and the grounds for his belief are
various documents furnished to him by plaintiff; that the reason this verification is made by

deponent and not by plaintiff is that plaintiff is a corporation no officers of which are now within

lft.

PH{LIP BROOKS, JR.

this district.

Sworn to and subscribed before me,

this27 day of J pyemler— ___, 2019.

TARY PUBLIC

KELLY a iS STA. PERRIER
- fBRY PORT
PAR. SF PL EONS, STATE OF LA.
MY OM" Se) at 'SSSUED FOR LIFE.
é, 2 SOL. NO. 32634

-10-
